Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Response to Arguments
Applicant’s amendment to claim 1 overcomes the 112(a) rejection on record and the amendment to Claim 9 overcomes the 112(b) rejection on record. Applicant’s amendment to Claim 1 also overcomes the 102 rejection on record, necessitating a new grounds of rejection below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant has amended the claim to include a new step (d) regarding the inclusion of an ohmic contact, however, did not amend the subsequent step to read step (e).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, the claim recites depositing an ohmic contact, however, Claim 1 has been amended to include this step and therefore it is unclear if Applicant is attempting to introduce an addition ohmic contact, which would not be supported by the instant disclosure, or to refine the previously cited ohmic contact depositing step. Examiner believes Applicant simply failed to cancel the claim when incorporating the limitations thereof into Claim 1. Examiner will treat the claim as such. 

Regarding Claims 5 and 8, the claims recite “the ohmic contact” however it is unclear if reference is to the ohmic contact of Claim 1 or Claim 4. Revision is required. 

Claims 6 and 7 are rejected as depending from Claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1-6, 8, 9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boettcher et al “Photoelectrochemical Hydrogen Evolution Using Si Microwire Arrays” (hereinafter Boettcher) in view of US 20060207647 by Tsakalakos et al (hereinafter Tsakalakos) and US 20120006390 by Huo et al (hereinafter Huo).

Regarding Claim 1, Boettcher discloses a method of forming a nanowire device comprising the steps of forming a template oxide on a silicon substrate wherein copper catalyst is deposited into patterned holes and growth of first wire segments is initiated (SI – Materials and Methods Wire-Array Growth teaching the claimed “(a) fabricating a first junction structure on a Si substrate comprising (i) forming a templated oxide layer on the substrate, wherein the template for the templated oxide layer 

Boettcher fails to disclose an ohmic contact between the first junction and a second junction structure. 

However, Huo discloses forming a p-n junction nanowire array wherein a tunnel junction which functions as an ohmic contact is disposed between the first nanowire segment and second nanowire segment ([0018] teaching the claimed “(c) depositing an ohmic contact layer on the exposed end of the first junction structure”) in order to induce quantum tunneling ([0018]). 

Therefore, a skilled artisan would appreciate a tunnel junction ohmic contact may be used between Boettcher’s first and second segments, as taught by Huo, in order to induce quantum tunneling ([0018]). 

Boettcher teaches a second wire segment is then grown on the exposed end of each of the first segments (Fig. 3 and SI – Materials and Methods Diffusion of the radial n+ emitter teaching the claimed 

Modified Boettcher discloses a radially formed junction, thereby failing to disclose “comprising an axially integrated first junction structure and second junction structure”. 

However, Tsakalakos discloses when forming p-n junction nanowire devices for energy conversion, either radially integrated core/sell pairs (Fig. 10) or axially integrated stacked p/n pairs (Fig. 8) may be used. 

As Boettcher discloses p-n junction semiconductor wires for the purpose of absorbing and converting incident radiation (Page 1 Column 1 Paragraphs 1-2) and Tsakalakos recognizes that axially integrated stacked p-n junction nanowires are functional equivalents to core/shell p-n junction nanowires for incident radiation absorption and conversion, one having ordinary skill in the art would readily understand that axially integrated stacked p-n junction nanowires may be used instead of core/shell p-n junction nanowires such that the process of depositing the second structure in an axial manner within modified Boettcher’s process would be an obvious modification, as the claimed subject matter simply uses simple substitution of one known step for another to obtain predictable results. See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007).

Regarding Claim 2, modified Boettcher discloses the passivation layer is SiO2 (Boettcher Fig. 3 and SI – Materials and Methods Diffusion of the radial n+ emitter teaching the claimed “wherein the encapsulating of (b) comprises depositing SiO.sub.2, Si.sub.3N.sub.4, SiO.sub.xN.sub.y or amorphous Si on the first junction structure”).  

Regarding Claim 3, modified Boettcher discloses the limitations of Claim 1 but is silent as to MOCVD or MBE deposition steps. 

However, Huo discloses when forming a p-n junction nanowire array, MBE is a routine and conventional method of deposition ([0025] for example teaching the claimed “wherein the second junction structure is grown by a metal-organic chemical vapor deposition (MOCVD) system or a molecular beam epitaxy (MBE) system”). 

Therefore, a skilled artisan would appreciate any routine and conventional method of deposition may be employed to form the second segment disclosed by Boettcher, including MBE as taught by Huo, as the claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 4, as set forth in the 112b rejection above, the claim is considered a redundant limitation of Claim 1 and as such is rendered obvious by the teachings of modified Boettcher as discussed in the rejection of Claim 1 above. 

Regarding Claims 5, 6 and 8, modified Boettcher discloses the tunnel junction may be formed of the shell material, being a semiconducting material such a GaAs (Huo Claim 4 and [0024] for example teaching the claimed “wherein the ohmic contact comprises a semiconducting material” of Claim 5, the claimed “wherein the semiconducting material comprises a material selected from the group consisting 

Regarding Claim 7, modified Boettcher discloses the limitations of Claim 6 but fails to disclose a GaAs based second segment. 

However, Tsakalakos discloses silicon and GaAs are routine and conventional materials for forming nanowire semiconductor arrays ([0059] teaching the claimed “wherein the plurality of second junction structures comprise GaAs.sub.yP.sub.1-y (0≤y≤1)”). 

A skilled artisan would appreciate any known material for forming p-n junction nanowire semiconductor arrays can be used to form Boettcher’s wire array, as taught by Tsakalakos, as the selection of a known material based on its suitability for its intended use, in the instant case a backsheet for a solar module, supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 9, Boettcher discloses further embedding the formed wire in wax (Fig. 3 teaching the claimed “further comprising substantially embedding the nano- or micro-wire in a wax, glass or polymer”). 

Regarding Claims 11 and 12, Boettcher discloses the addition of platinum to the completed nano wire (SI – Materials and Methods Platinum deposition teaching the claimed “further comprising applying a hydrogen evolving and/or oxygen evolving catalyst to the nano- or micro-wire” of Claim 11 and the claimed “wherein the catalyst is selected from the group consisting of Pt” of Claim 12). 


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boettcher in view of Huo and Tsakalakos as applied to claim 9 above, and further in view of US 20040075464 by Samuelson et al (hereinafter Samuelson).  

Regarding Claim 10, modified Boettcher discloses the limitations of Claim 9 but fails to disclose mechanically removing the nanowire structure from the substrate. 

However, Samuelson discloses a process by which nanowire arrays are formed on a first substrate then can be removed from said first substrate and deposited on a second substrate when the second substrate is more conductive for desired operation ([0034]-[0035] teaching the claimed “wherein the embedded nano- or micro-wires are mechanically removed from the Si substrate”). 

Therefore, a skilled artisan would appreciate it is known in the art to mechanically remove formed nanowires from a growth substrate, as taught by Samuelson, so as to transfer said nanowires to a substrate of more desirable operation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721